Citation Nr: 1340842	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2 (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2010 and October 2011 the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Diabetes mellitus type 2 is not shown to be causally or etiologically related to any disease, injury, or incident during active service, nor did it manifest within one year of the Veteran's discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a July 2007 letter, prior to the initial rating action on appeal. 

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and information from the U.S. Army & Joint Services and Research Center (JSRRC) regarding the Veteran's service in Korea.  The Veteran claimed that he was treated in an Army hospital near the Korean DMZ in 1970.  There is nothing in the Veteran's service treatment records about him being treated in a hospital in Korea.  The RO requested further information from the Veteran, but he was unable to provide any further details, including a name of the hospital.  In a memorandum dated in September 2012, the Appeals Management Center (AMC) found that any further attempts to verify his contention of being hospitalized in Korea would be futile.  The Board concludes that all necessary attempts to find any such records have been exhausted.

Pertaining to post-service treatment records, the Veteran has not identified any additional outstanding treatment records to obtain.  His VA treatment records have been obtained.  The Board has also reviewed his Virtual VA records and his VBMS records.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant for diabetes mellitus may establish the second and third elements by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Type 2 diabetes mellitus is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

A veteran who served between April 1, 1968, and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran contends that his diabetes mellitus was incurred as a result of herbicide exposure in service.  Specifically, the Veteran served in Korea from January 1970 to February 1971.  He was assigned to HHB 7th Battalion (Hawk), 2nd Artillery.  

The Veteran is not claiming direct service connection; however, the Board will first address direct service connection.  The evidence of record shows the Veteran is currently diagnosed with diabetes mellitus, as reflected in his VA treatment records.  The Veteran was diagnosed in appropriately December 2002.  Reference is made to the diagnosis in a February 2003 treatment note.  As the evidence of record reflects a current diagnosis of diabetes mellitus, the relevant inquiry is whether the Veteran's diabetes mellitus had its onset in, or is otherwise attributable to, service.  See Davidson, 581 F.3d at 1316.

The Veteran was transferred to the Army reserve in 1971 and underwent an examination in July 1975.  At the Veteran's July 1975 examination, urinalysis testing was negative for both sugar and albumin, and his endocrine system was clinically assessed as normal.  The Veteran's service treatment records fail to reflect any elevated blood glucose readings or urinalysis results suggestive of diabetes mellitus.  Further, there is no other evidence of complaints, treatment, or diagnosis of diabetes during service.

As stated above, the Veteran's VA medical records show treatment for diagnosis beginning in February 2003.  The report indicates that the Veteran first received a diagnosed of diabetes in December 2002, over 30 years after the Veteran's discharge from service.  The Veteran's post-service treatment records fail to reflect any medical opinions or notations suggesting the Veteran's diabetes mellitus had its onset in service.  This passage of time weighs significantly against a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Given the evidence fails to suggest the Veteran's diabetes mellitus developed during service or for many years thereafter and given there is no lay or medical evidence of a nexus between his diabetes mellitus and service, the Board concludes that a basis for granting service connection for this condition on a direct basis has not been presented.

The Board turns next to an analysis of whether the Veteran may be entitled to service connection for diabetes mellitus based on the provisions of 38 C.F.R. § 3.309(e), which allow presumptive service connection for conditions, such as diabetes mellitus, when a veteran is presumed to have had herbicide exposure during service.  As outlined above, these provisions are only applicable if the evidence reflects that the Veteran served near the Korea DMZ between April 1968 to August 1971.

The record reflects that the Veteran served in Korea.  A JSRRC request was made in August 2012 in order to verify that the Veteran was stationed near the Korean DMZ where Agent Orange was used sometime between January 1970 to February 1971.  The reply was that the Veteran's unit was located at the Sihung-ni Compound, approximately seventeen-miles from the DMZ.  "However, the [unit] histories do not document the use, storage, spraying, or transportation of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ."  The AMC concluded from this report that the Veteran's unit "was not recognized as one of the units that DoD [Department of Defense] has identified as operating in or near the Korean DMZ during the qualifying time period (April 1, 1968-August 31, 1971)."

The Veteran also asserted that he was treated in a hospital near the DMZ in 1970 for 2-3 weeks.  The Board notes that there is no evidence of this incident in the Veteran's service treatment records.  In a statement in November 2011, the Veteran reported that the hospital was a U.S. Army hospital but he did not recall the name.  The AMC concluded further search for the hospital or any records would be futile.  

The Board has also given consideration to whether the evidence of record shows actual herbicide exposure and has specifically and carefully considered the Veteran's statements.  The Veteran has not asserted any specific instance of herbicide exposure other than his nearness to the Korean DMZ.  The Board notes that the Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his diabetes mellitus or to relate his diabetes mellitus to service, as the Veteran lacks the medical training and expertise necessary to provide a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Although lay persons are competent to provide opinions on some medical issues, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his diabetes mellitus.  Moreover, the Veteran has not submitted any medical opinion relating his diabetes mellitus to service.

In summary, the evidence does not demonstrate that the Veteran was exposed to herbicides in service or that his claimed diabetes mellitus is caused by herbicide exposure.  Furthermore, there is no competent medical evidence suggesting that the diabetes mellitus is associated with any incident of his service.  Accordingly, given the evidence of record fails to provide a link between the Veteran's diabetes mellitus and service, the Veteran's appeal is denied.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55.


ORDER

Entitlement to service connection for diabetes mellitus type 2 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


